        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                 )
                                              )
       v.                                     ) CR No. 19-369
                                              )
LAFON ELLIS                                   )

                                      ORDER OF COURT

                                    PROTECTIVE ORDER



       Upon consideration of all submissions by the parties, and pursuant to applicable Rules

and standards, the Court finds that the terms contained herein are justified and appropriate.

       The Parties shall sign and acknowledge this protective order and attached agreement to

be bound, Exhibit A hereto. The Government shall provide discovery in this matter consistent

with terms of this order.


1.     PURPOSES AND LIMITATIONS

        Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
The parties acknowledge that this Order does not confer blanket protections on all disclosures or
responses to discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles. The parties further acknowledge, as set forth in Section 14.4 below,
that this Stipulated Protective Order does not entitle them to file confidential information under
seal; instead, applicable Rules set forth the procedures that must be followed and the standards
that will be applied when a party seeks leave from the court to file material under seal.

2.     DEFINITIONS

       2.1     Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.




                                                 1
          Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 2 of 17




        2.2    "CONFIDENTIAL" Information or Items: information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c).

          2.3   Defense Counsel (without qualifier): Counsel of Record (as well as their support
staff).


        2.4     Designating Party: a Party or Non-Party that designates information or items that
it produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY
CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE
CODE".

       2.5     Disclosure or Discovery Material: all items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

         2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or
as a consultant in this action, (2) is not a past or current employee of a Party or of a Party's
competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party
or of a Party's competitor.

        2.7      "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" Information or
Items: extremely sensitive "Confidential Information or Items," disclosure of which to another
Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
less restrictive means.

        2.8     "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items:
extremely sensitive "Confidential Information or Items" representing computer code and
associated comments and revision histories, formulas, engineering specifications, or schematics
that define or otherwise describe in detail the algorithms or structure of software or hardware
designs, disclosure of which to another Party or Non-Party would create a substantial risk of
serious harm that could not be avoided by less restrictive means.

        2.9    Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

        2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
action but are retained to represent or advise a party to this action and have appeared in this
action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
that party.

       2.11 Party: any party to this action, including all of its officers, directors, employees,
consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                 2
        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 3 of 17




       2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this action.

     2.13 Protected Material: any Disclosure or Discovery Material that is designated as
"CONFIDENTIAL" or as "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or as
"HIGHLY CONFIDENTIAL - SOURCE CODE."

       2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party.

3.     SCOPE

       The protections of this Order cover the following material that is hereby ordered to be
disclosed to Defense Counsel and their Experts:

          a)   TrueAllele source code for the version used in the instant case;

          b)   All software dependencies including third-party code libraries, toolboxes, plug-
               ins, and frameworks;

          c)   Software engineering and development materials describing the development,
               deployment, and maintenance of the version(s) of the TrueAllele software system
               used in the instant case, including the software engineering documents
               recommended by organizations such as the Institute of Electrical and Electronics
               Engineers or the Internal Organization for Standardization;

          d)   All records of software glitches, crashes, bugs, or errors encountered during the
               TrueAllele developmental validation study;

          e)   Software version numbers of the components of the TrueAllele system used for
               the developmental validation study;

          f)   All records of unexpected results, including false inclusions, false exclusions and
               the conditions under which the unexpected results were achieved.

        The protections conferred by this Stipulation and Order cover not only Protected Material
(as defined above), but also (1) any information copied or extracted from Protected Material; (2)
all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following
information: (a) any information that is in the public domain at the time of disclosure to a
Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
a result of publication not involving a violation of this Order, including becoming part of the
public record through trial or otherwise; and (b) any information known to the Receiving Party
prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

                                                3
        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 4 of 17




obtained the information lawfully and under no obligation of confidentiality to the Designating
Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

4.     DURATION

        Even after final disposition of this litigation, the confidentiality obligations imposed by
this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
action, including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.

5.     DESIGNATING PROTECTED MATERIAL

        5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
or Non- Party that designates information or items for protection under this Order must take care
to limit any such designation to specific material that qualifies under the appropriate standards.

        To the extent it is practical to do so, the Designating Party must designate for protection
only those parts of material, documents, items, or oral or written communications that qualify- so
that other portions of the material, documents, items, or communications for which protection is
not warranted are not swept unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or retard the case development process or to impose unnecessary
expenses and burdens on other parties) expose the Designating Party to sanctions.

         If it comes to a Designating Party's attention that information or items that it designated
for protection do not qualify for protection at all or do not qualify for the level of protection
initially asserted, that Designating Party must promptly notify all other parties that it is
withdrawing the mistaken designation.

        5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
designated before the material is disclosed or produced.

Designation in conformity with this Order requires:


              (a)     for information in documentary form (e.g., paper or electronic documents,
       but excluding transcripts of depositions or other pretrial or trial proceedings), that the
       Producing Party affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -
       ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" to

                                                  4
Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 5 of 17




each page that contains protected material. If only a portion or portions of the material on
a page qualifies for protection, the Producing Party also must clearly identify the
protected portion(s) (e.g., by making appropriate markings in the margins) and must
specify, for each portion, the level of protection being asserted.

        A Party or Non-Party that makes original documents or materials available for
inspection need not designate them for protection until after the inspecting Party has
indicated which material it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection shall be deemed
"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY." After the inspecting
party has identified the documents it wants copied and produced, the Producing Party
must determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must affix
the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
ATTORNEY’S EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to
each page that contains Protected material. If only a portion or portions of the material on
a page qualify for protection, the Producing Party must also clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins), and must specify, for
each portion, the level of protection being asserted.


        (b) for testimony given in pretrial or trial proceedings, that the Designating Party
shall identify on the record, before the close of the hearing or other proceedings, all
protected testimony and specify the level of protection being asserted. When it is
impractical to identify separately each portion of testimony that is entitled to protection
and it appears that substantial portions of the testimony may qualify for protection, the
Designating Party may invoke on the record (before the hearing or proceeding is
concluded) a right to have up to 21 days to identify the specific portions of the testimony
as to which protection is being sought and to specify the level of protection being
asserted. Only those portions of the testimony that are appropriately designated for
protection within the 21 days shall be covered by the provisions of this Protective Order.


        Parties shall give the other parties notice if they reasonably expect a hearing or
other proceedings to include Protected Material so that the other parties can ensure that
only authorized individuals who have signed the “Acknowledgement and Agreement to
Be Bound” (EXHIBIT A) are present at those proceedings. The use of a document as an
exhibit at a proceeding shall not in any way affect its designation as “CONFIDENTIAL”
or “HIGHLY CONFIDENTIAL – ATTORNEYS’ OR EXPERT’S EYES ONLY.”

        Transcripts containing Protected Material shall have an obvious legend on the title
page indicating that the transcript contains Protected Materials, and the title page shall be
followed by a list of all pages (including line numbers, as appropriate) that have been
designated Protected Materials and the level of protection asserted by the Designating
Party. The Designating Party shall inform the Court Reporter of these requirements. Any
transcript that is prepared before the expiration of a 21-day period for designation shall be

                                          5
        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 6 of 17




       treated during that period as though it had been designated “HIGHLY CONFIDENTIAL
       – ATTORNEYS’ OR EXPERT’S EYES ONLY” in its entirety, unless otherwise agreed.
       After the expiration of that period, the transcript shall be treated only as actually
       designated.

               (c) for information produced in some form other than documentary and for any
       other tangible items that the Producing Party affix in a prominent place on the exterior or
       container(s) in which the information or item is stored the legend “CONFIDENTIAL” or
       “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” or “HIGHLY
       CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the item warrant
       protection, the Producing Party, to the extent practicable, shall identify the protected
       portion(s) and specify the level of protection being asserted.

        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating Party’
right to secure protection under this Order for such material. Upon timely correction of a
designation, the Receiving Party must make reasonable efforts to assure that the material is
treated in accordance with the provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1 Timing of Challenges. Any Party of Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or significant disruption or delay of the litigation, a Party does not waive his right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process
by providing written notice of each designation it is challenging and describing the basis for each
challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
recite that the challenge to confidentiality is being made in accordance with this specific
paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good
faith and must begin the process by conferring directly (in voice to voice dialogue; other forms
of communication are not sufficient) within 14 days of the service of notice In conferring, the
Challenging Party must explain the basis for its belief that the confidentiality designation was not
proper and must give the Designating Party an opportunity to review the designated material, to
reconsider circumstances and, if no change in designation is offered, to explain the basis for the
chosen designation. A Challenging Party may proceed to the next stage of the challenge process
only if it has engaged in this meet and confer process first or establishes that the Designating
Party is unwilling to participate in the meet and confer process in a timely manner.

       6.3 Judicial Intervention. If the parties cannot resolve a challenge without Court
intervention, the Designating Party shall file and serve a motion to retain confidentiality within
21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet



                                                 6
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 7 of 17




and confer process will not resolve their dispute, whichever is earlier.1 Each such motion must
be accompanied by a competent declaration affirming that the movant has complied with the
meet and confer requirements of the preceding paragraph. Failure by the Designating Party to
make such motion, including the required declaration, within the applicable time frame (21 or
14 days) shall automatically waive the confidentiality designation for each challenged
designation n addition, the Challenging Party may file a motion challenging a confidentiality
designation at any time if there is good cause for doing so, including a challenge to the
designation of a deposition transcript or any portion thereof.

        The burden of persuasion in any such challenge proceeding shall be on the Designating
Party. Frivolous challenges or those made for an improper purpose (e.g., to harass or impose
unnecessary expense or burden) may expose the Challenging Party to sanctions. Unless the
Designating Party has waived the confidentiality designation by failing to file a motion to retain
confidentiality as described above, all parties shall continue to afford the material inquestion the
level of protection to which it is entitled under the Producing Party’s designation until the Court
rules on the challenge,

7. ACCESS TO AND USE OF PROTECTED MATERIAL

        7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
to the categories of persons and under the conditions described in this Order. When the litigation
has terminated, a Receiving Party must comply with the provisions of Section 14 below (FINAL
DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner2 that ensures that access is limited to the persons authorized
under this Order.

       7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
any information or items designed “CONFIDENTIAL” only to:

                  (a) The Receiving Party’s Outside Counsel of Record in this action, as well as
                      employees of said Outside Counsel of Record to whom it is reasonably
                      necessary to disclose the information for this litigation and who have signed
                      the “Acknowledgement and Agreement to be Bound” attached hereto as
                      Exhibit A;

                  (b) The officers, directors, and employees (including House Counsel) of the
                      Receiving Party to whom disclosure is reasonably necessary for this litigation


1
  Alternative: It may be appropriate in certain circumstances for the parties to agree to shift the burden to move on
the Challenging Party after a certain number of challenges are made, to avoid an abuse of the process. The burden of
persuasion would remain on the Designating Party.
2
  It may be appropriate under certain circumstances to require the Receiving Party to store any electronic Protected
Material in password-protected form.

                                                          7
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 8 of 17




                     and who have signed the “Acknowledgement and Agreement to be Bound”
                     attached hereto as Exhibit A;

                 (c) Experts (as defined in this Order) of the Receiving party to whom disclosure
                     is reasonably necessary for this litigation and who have signed the
                     “Acknowledgement and Agreement to be Bound” attached hereto as Exhibit
                     A;

                 (d) The Court and its personnel;

                 (e) Court reporters and their staff, professional jury or trial consultants, and
                     Professional Vendors to whom disclosure is reasonably necessary for this
                     litigation and who have signed the “Acknowledgement and Agreement to be
                     Bound” attached hereto as Exhibit A;

                 (f) During their depositions, witnesses in the action to whom disclosure is to
                     reasonably necessary for this litigation and who have signed the
                     “Acknowledgement and Agreement to be Bound” attached hereto as Exhibit
                     A, unless otherwise agreed by the Designating Party or ordered by the Court.
                     Pages of transcribed testimony or exhibits thereto that reveal Protected
                     Material must be separately bound by the Court Reporter and may not be
                     disclosed to anyone except as permitted under this Protective Order.

                 (g) The author or recipient of a document containing the information or a
                     custodian or other person who otherwise possessed or knew the information.

       7.3     Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" and
"HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
disclose any information or item designated "HIGHLY CONFIDENTIAL - ATTORNEYS'
EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" only to:

                  (a) the Receiving Party' s Outside Counsel of Record in this action, as well as
                      employees of said Outside Counsel of Record to whom it is reasonably
                      necessary to disclose the information for this litigation and who have signed
                      the "Acknowledgment and Agreement to Be Bound" that is attached hereto
                      as Exhibit A;

                  (b) Designated House Counsel of the Receiving Party3 (1) who has no
                      involvement in competitive decision-making , (2) to whom disclosure is
                      reasonably necessary for this lit igation, (3) who has signed the
                      "Acknowledgment and Agreement to Be Bound" (Exhibit A), and (4) as to



3
 It may be appropriate under certain circumstances to limit the number of Designated House Counsel who may
access "HIGHLY CONFIDENTIAL - ATTORN EYS' EYES ONLY" information under this provision.

                                                      8
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 9 of 17




                        whom the procedures set forth in paragraph 7.4(a)(l), below, have been
                        followed;4

                   (c) Experts of the Receiving Party (1) to whom disclosure is reasonably
                       necessary for this litigation, (2) who have signed the "Acknowledgment and
                       Agreement to Be Bound" (Exhibit A), and (3) as to whom the procedures set
                       forth in paragraph 7.4(a)(2), below, have been followed];

                  (d) the court and its personnel;

                  (e) court reporters and their staff, professional jury or trial consultants,5 and
                      Professional Vendors to whom disclosure is reasonably necessary for this
                      litigation and who have signed the "Acknowledgment and Agreement to Be
                      Bound" (Exhibit A); and

                  (f) the author or recipient of a document containing the information or a custodian
                        or other person who otherwise possessed or knew the information.

7.4   Procedures for Objecting to Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS'
EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items to
Designated House Counsel6 or Experts7.

                  (a)(l) Unless otherwise ordered by the court or agreed to in writing by the
                      Designating Party, a Party that seeks to disclose to Designated House Counsel
                      any information or item that has been designated "HIGHLY
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY,” pursuant to paragraph
                      7.3(b), first must make a written request to the Designating Party that (1) sets
                      forth the full name of the Designated House Counsel and the city and state of
                      his or her residence, and (2) describes the Designated House Counsel's current
                      and reasonably foreseeable future primary job duties and responsibilities in




4
  This Order contemplates that Designated House Counsel shall not have access to any information or items
designated "HIGHLY CONFIDENTIAL- SOURCE CODE." It may also be appropriate under certain
circumstances to limit how Designated House Counsel may access "HIGHLY CONFIDENTIAL - ATTORNEYS'
EYES ONLY" information. For example, Designated House Counsel may be limited to viewing "HIGHLY
CONFIDENTIAL - ATTO RNEYS' EYES ONLY" information only if it is filed with the court under seal, or in
the presence of Outside Counsel of Record at their offices.
5
  Alternative: The parties may wish to allow disclosure of information not only to professional jury or trial
consultants, but also to mock jurors, to further trial preparation. In that situation, the parties may wish to draft a
simplified, precisely tailored undertaking for mock jurors to sign.
6
  Alternative: The parties may exchange names of a certain number of Designated House Counsel instead of
following this procedure.
7
  Alternative: "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information
or items may be disclosed to an Expert without disclosure of the. identity of the Expert, as long as the Expert is not
a current officer, director, or employee of a competitor of a Party or anticipated to become one.

                                                          9
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 10 of 17




                       sufficient detail to determine if House Counsel is involved, or may become
                       involved, in any competitive decision- making.8

                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
                      Designating Party, a Party that seeks to disclose to an Expert (as defined in
                      this Order) any information or item that has been designated "HIGHLY
                      CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY
                      CONFIDENTIAL - SOURCE CODE" pursuant to paragraph 7.3(c) first must
                      make a written request to the Designating Party that (1) identifies the general
                      categories of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"
                      or "HIGHLY CONFIDENTIAL - SOURCE CODE" information that the
                      Receiving Party seeks pennission to disclose to the Expert, (2) sets forth the
                      full name of the Expert and the city and state of his or her primary residence,
                      (3) attaches a copy of the Expert's current resume, (4) identifies the Expert's
                      current employer(s), (5) identifies each person or entity from whom the Expert
                      has received compensation or funding for work in his or her areas of expertise
                      or to whom the expert has provided professional services, including in
                      connection with a litigation, at any time during the preceding five years,9 and
                      (6) identifies (by name and number of the case, filing date, and location of
                      court) any litigation in connection with which the Expert has offered expert
                      testimony, including through a declaration, report, or testimony at a deposition
                      or trial, during the preceding five years.10

                  (b) A Party that makes a request and provides the information specified in the
                      preceding respective paragraphs may disclose the subject Protected Material
                      to the identified Designated House Counsel or Expert unless, within 14 days
                      of delivering the request, the Party receives a written objection from the
                      Designating Party. Any such objection must set forth in detail the grounds on
                      which it is based.

                  (c) A Party that receives a timely written objection must meet and confer with the
                      Designating Party (through direct voice to voice dialogue) to try to resolve the
                      matter by agreement within seven days of the written objection. If no
                      agreement is reached, the Party seeking to make the disclosure to Designated
                      House Counsel or the Expert may file a motion as provided in R. 1:38-11
                      seeking permission from the court to do so. Any such motion must describe

8
  It rnay be appropriate in certain circumstances to require any Designated House Counsel who receives "HIGHLY
CONFIDENTIAL - ATTORNEYS' EYES ONLY" information pursuant to this Order to disclose any relevant
changes in job duties or responsibilities prior to final disposition of the litigation to allow the Designating Party to
evaluate any later-arising competitive decision-making responsibilities.
9
  If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the
Expert should provide whatever information the Expert believes can be disclosed without violating any
confidentiality agreements, and the Party seeking to disclose to the Expert shall be available to meet and confer with
the Designating Party regarding any such engagement.
10
   It may be appropriate in certain circumstances to restrict the Expert from undertaking certain limited work prior to
the termination of the litigation that could foreseeably result in an improper use of the Designating Party's
"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information.

                                                          10
        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 11 of 17




                      the circumstances with specificity, set forth in detail the reasons why the
                      disclosure to Designated House Counsel or the Expert is reasonably
                      necessary, assess the risk of harm that the disclosure would entail, and suggest
                      any additional means that could be used to reduce that risk. In addition, any
                      such motion must be accompanied by a competent declaration describing the
                      parties' efforts to resolve the matter by agreement (i.e., the extent and the
                      content of the meet and confer discussions) and setting forth the reasons
                      advanced by the Designating Party for its refusal to approve the disclosure.

                         In any such proceeding, the Party opposing disclosure to Designated
                      House Counsel or the Expert shall bear the burden of proving that the risk of
                      harm that the disclosure would entail (under the safeguards proposed)
                      outweighs the Receiving Party's need to disclose the Protected Material to its
                      Designated House Counsel or Expert.

8.      PROSECUTION BAR

          Absent written consent from the Producing Party, any individual who receives access to
"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL -
SOURCE CODE" information shall not be involved in the prosecution of patents or patent
applications relating to TrueAllele, including without limitation the patents asserted in this action
and any patent or application claiming priority to or otherwise related to the patents asserted in
this action, before any foreign or domestic agency, including the United States Patent and
Trademark Office ("the Patent Office").11 For purposes of this paragraph, "prosecution" includes
directly or indirectly drafting, amending, advising, or otherwise affecting the scope or
maintenance of patent claims.12 To avoid any doubt, "prosecution" as used in this paragraph does
not include representing a party challenging a patent before a domestic or foreign agency
(including , but not limited to, a reissue protest, ex parte reexamination or inter partes
reexamination). This Prosecution Bar shall begin when access to "HIGHLY CONFIDENTIAL -
ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL- SOURCE CODE" information
is first received by the affected individual and shall end two (2) years after final termination of
this action.13

9.      SOURCE CODE AND RELATED DISCOVERY

            (a) The Producing Party may designate source code as "HIGHLY CONFIDENTIAL
                - SOURCE CODE" if it comprises or includes confidential, proprietary or trade
                secret source code.


11
   It may be appropriate under certain circumstances to require Outside and House Counsel who receive access to
"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information to implement an "Ethical Wall."
12
   Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
13
   Alternative: It may be appropriate for the Prosecution Bar to apply only to individuals who receive access to
another party's "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" technical or source code
information pursuant to this Order, such as under circumstances where one or more parties is not expected to
produce "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information that is technical in nature or
"HIGHLY CONFIDENTIAL - SOURCE CODE" information,

                                                       11
        Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 12 of 17




            (b) Protected Material designated as "HIGHLY CONFIDENTIAL - SOURCE
                CODE" shall be subject to all of the protections afforded to "HIGHLY
                CONFIDENTIAL - ATTORNEYS' EYES ONLY" information including the
                Prosecution Bar set forth in Paragraph 8, and may be disclosed only to the
                individuals to whom "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
                ONLY" information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with
                the exception of Designated House Counsel.14

            (c) Any source code produced in discovery shall be made available for inspection, in a
                 format allowing it to be reasonably reviewed, searched and tested, during normal
                 business hours or at other mutually agreeable times, at the offices of
                 Cybergenetics, the Producing Party. If Cybergenetics does not make their offices
                 available to the Defense Expert within fourteen days of this order, the discovery,
                 including source code, will be sent directly to the Defense Expert via mail. The
                 source code shall be made available for inspection on a secured computer without
                 Internet access or network access to other computers. If the source code is
                 reviewed at the offices of the Defense Expert, it shall be viewed on a computer
                 without internet access or network access to other computers. Counsel and
                 Experts may take notes in electronic or any other format that reference the source
                 code. Counsel and Experts may also request paper or electronic copies of limited
                 portions of the source code that are reasonably necessary for the preparation of
                 court filings, pleadings, expert reports, or other papers, or for hearing or trial.
                 Cybergenetics or the government shall provide all such source code in paper or
                 electronic form including bates numbers and the label “HIGHLY
                 CONFIDENTIAL - SOURCE CODE.” Cybergenetics or the government may
                 challenge the amount of source code requested in hard copy by or electronic form
                 by filing a motion with the Court. Counsel and Experts may reference the limited
                 portions of the source code in reports or pleadings. Any portions of the source
                 code disclosed to the Defense Expert must not be uploaded to any device with
                 internet access or network access to other computers. The contents of any notes or
                 copied materials containing source code are subject to all of the terms of this
                 Protective Order and must not be disclosed to any unauthorized party, even
                 subsequent to the termination of this case. The Producing Party may visually
                 monitor the activities of the Receiving Party's representatives during any source
                 code review, but must not interfere with the Receiving Party's work.

             (d) The source code shall be provided to the Receiving Party in the computer
                 language known as MatLab and the device provided for inspection should be
                 equipped with software capable of uploading and running MatLab code. During
                 the inspection, the Designating Party shall provide the Expert with access to a
                 working telephone inside of the inspection room. The Defense Expert may use the
                 telephone to communicate only with Defense Counsel or other Defense Experts
                 who have signed Exhibit A of this Protective Order. The Receiving Party shall
                 maintain a record of any individual who has inspected any portion of the source

14
  It may be appropriate under certain circumstances to allow House Counsel access to derivative materials including
" HIGHLY CONFIDENTIAL - SOURCE CODE" information, such as exhibits to motions or expert reports,

                                                        12
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 13 of 17




                  code. The Receiving Party shall maintain all recording devices containing any
                  portions of source code in a secure and locked area.

              (e) The Receiving Party shall maintain a record of any individual who has inspected
                  any portion of the source code in electronic or paper form. The Receiving Party
                  shall maintain all paper copies of any printed portions of the source code in a
                  secured, locked area. The Receiving Party shall not create any electronic or other
                  images of the paper copies and shall not convert any of the information contained
                  in the paper copies into any electronic format. The Receiving Party shall only
                  make additional paper copies if such additional copies are (1) necessary to prepare
                  court filings, pleadings, or other papers (including a testifying expert' s expert
                  report), (2) necessary for deposition , or (3) otherwise necessary for the
                  preparation of its case. Any paper copies used during a deposition shall be
                  retrieved by the Producing Party at the end of each day and must not be given to
                  or left with a court reporter or any other unauthorized individual.15


10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as "CONFIDENTIAL" or
"HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL -
SOURCE CODE" that Party must:

            (a) promptly notify in writing the Designating Party. Such notification shall include a
                copy of the subpoena or court order;

            (b) promptly notify in writing the party who caused the subpoena or order to issue in
                the other litigation that some or all of the material covered by the subpoena or
                order is subject to this Protective Order. Such notification shall include a copy of
                this Stipulated Protective Order; and

            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                Designating Party whose Protected Material may be affected.16

If the Designating Party timely seeks a protective order, the Party served with the subpoena or
court order shall not produce any information designated in this action as "CONFIDENTIAL" or
"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL -
SOURCE CODE" before a determination by the court from which the subpoena or order issued,

15
   The nature of the source code at issue in a particular case may warrant additional protections or restrict ions, For
example, it may be appropriate under certain circumstances to require the Receiving Party to provide notice to the
Producing Party before including "HIGHLY CONFIDENTIAL - SOURCE CODE" information in a court filing,
pleading, or expert report.
16
   The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and
to afford the Designating Party in this case an opportunity to try to protect its confidentiality interests in the court
from which the subpoena or order issued.

                                                           13
         Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 14 of 17




unless the Party has obtained the Designating Party's permission. The Designating Party shall
bear the burden and expense of seeking protection in that court of its confidential material - and
nothing in these provisions should be construed as authorizing or encouraging a Receiving Party
in this action to disobey a lawful directive from another court.

11.   A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION

           (a) The terms of this Order are applicable to information produced by a Non-Party in
               this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
               - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE
               CODE". Such information produced by Non-Parties in connection with this
               litigation is protected by the remedies and relief provided by this Order. Nothing in
               these provisions should be construed as prohibiting a Non-Party from seeking
               additional protections.

           (b) In the event that a Party is required, by a valid discovery request, to produce a
               Non-Party' s confidential information in its possession, and the Party is subject to
               an agreement with the Non-Party not to produce the Non-Party's confidential
               information, then the Party shall:

                1.    promptly notify in writing the Requesting Party and the Non-Party that some or
                      all of the information requested is subject to a confidentiality agreement with a
                      Non-Party;

                2.    promptly provide the Non-Party with a copy of the Stipulated Protective Order
                      in this litigation , the relevant discovery request(s), and a reasonably specific
                      description of the information requested; and

                3.    make the information requested available for inspection by the Non-Party.


           (c) If the Non-Party fails to object or seek a protective order from this court within 14
               days of receiving the notice and accompanying information, the Receiving Party
               may produce the Non-Party's confidential information responsive to the discovery
               request. If the Non-Party timely seeks a protective order, the Receiving Party shall
               not produce any information in its possession or control that is subject to the
               confidentiality agreement with the Non-Party before a determination by the
               court.17 Absent a court order to the contrary, the Non-Party shall bear the burden
               and expense of seeking protection in this court of its Protected Material.

12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL



17
  The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-
Party and to afford the Non-Party an opportunity to protect its confidentiality interests in this court.

                                                           14
       Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 15 of 17




        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective
Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this Order, and (d) request such person or persons to execute the
"Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.

13. MISCELLANEOUS

        13.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the court in the future.

       13.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
Order no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
no Party waives any right to object on any ground to use in evidence of any of the material
covered by this Protective Order.

        13.3 Export Control. Disclosure of Protected Material shall be subject to all applicable
laws and regulations relating to the export of technical data contained in such Protected Material,
including the release of such technical data to foreign persons or nationals in the United States or
elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
data, and the Receiving Party shall take measures necessary to ensure compliance.

        13.4 Filing Protected Material. Without written permission from the Designating Party
or a court order secured after appropriate notice to all interested persons, a Party may not file in
the public record in this action any Protected Material. Protected Material may only be filed
under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
issue. A sealing order will issue only upon a request establishing that the Protected Material at
issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law.

       14.     FINAL DISPOSITION

        Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
submit a written certification to the Producing Party (and, if not the same person or entity, to the
Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
not retained any copies , abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitledto
retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

                                                  15
       Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 16 of 17




product, and consultant and expert work product, even if such materials contain Protected
Material. Any such archival copies that contain or constitute Protected Material remain subject to
this Protective Order as set forth in Section 4 (DURATION).

     THEREFORE, IT IS HEREBY ORDERED THAT ALL PARTIES ACKNOWLEDGE
RECIEPT OF THIS ORDER, EXECUTE THE ACKOWLEDGEMENT ATTACHED AS
EXHIBIT A, AND RETURN THE ACKNOWLEDGMENT TO THE COURT WITHIN FIVE
DAYS OF THE DATE OF THIS ORDER.



       ______________________________________________________________________
       Counsel for the United States             Date


       _______________________________________________________________________
       Counsel for the Defendant                 Date




       AND NOW, this 23rd day of July, 2021, IT IS SO ORDERED.

                                                            BY THE COURT:



                                                            ________________________
                                                            Donetta W. Ambrose
                                                            Senior Judge, U.S. District Court




                                               16
       Case 2:19-cr-00369-DWA Document 161 Filed 07/23/21 Page 17 of 17




                                               EXHIBIT A

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _____________________________, declare under penalty of perjury that I have read

in its entirety and understand the Protective Order that was issued by the United States District

Court for the Western District of Pennsylvania on ___________ in the case of United States v.

Lafon Ellis, No. 19-369. I agree to comply with and to be bound by all the terms of this

Protective Order and I understand and acknowledge that failure to so comply could expose me to

sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

in any manner any information or item that is subject to this Protective Order to any person or

entity except in strict compliance with the provisions of this Order. I further agree to submit to

the jurisdiction of the United States District Court for the Western District of Pennsylvania for

the purpose of enforcing the terms of this Protective Order, even if such enforcement

proceedings occur after termination of this action.



Date: _________________________________



City and State where sworn and signed: _________________________________



Printed name: ______________________________



Signature: _________________________________



                                                 17
